853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. KIMSEY, Plaintiff-Appellant,v.John ARBOGAST, Inspector;  D. Morris, Guard;  Burton, Capt.,Defendants- Appellees.
No. 88-3269.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

Before LIVELY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff moves for counsel on appeal from the district court's order granting summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, the plaintiff complains of conditions of confinement and disciplinary procedures at the Lima Correctional Institution in Lima, Ohio.  The magistrate recommended that summary judgment be granted to the defendants.  The plaintiff failed to file any objections to the magistrate's report.  The district court, therefore, adopted the magistrate's report and granted summary judgment to the defendants.


3
The general rule is that a party must file specific objections to the magistrate's report or else he waives any issues on appeal.   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  This rule has been approved by the Supreme Court.   Thomas v. Arn, 474 U.S. 140, 155 (1985).  Because the plaintiff failed to file any objections to the magistrate's report, he has waived any issues on appeal.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit.